DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 10/29/2021 and supplemental response of 12/3/2021.
Claims 1-18, 20-24 are pending.
Claims 23 and 24 have been added by amendment in response of 10/29/2021.
Claims 1, 20 were amended in the response of 10/29/2021.
Claims 1, 3, 5, 20, 21. 23 and 24 have been in amended in the response of 12/3/2021.
Applicant's election with traverse of group I, 3 electrodes, inactive RNP, Cas9 Type II, graphene, PBA in the reply filed on the response is acknowledged.  The traversal is on the ground(s) that response argues that the CPC groups are similar.  This argument has been thoroughly reviewed but is not considered persuasive as the product can be used in a different method, such as genetic engineering.  Thus searching the product will not inherently provide art on the method and thus searching both would place a serious search burden on the office. 
Claims 4, 6, 8, 13, 14, 17-19, 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/15/2021.

The prior art rejection has been withdrawn in view of the amendment to require conductivity of a substrate surface which is not explicitly taught by the previous rejection.  
Priority
	The instant application was filed 08/06/2018 and claims priority from provisional application 62597806, filed 12/12/2017 and claims priority from provisional application 62541100, filed 08/04/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021is being considered by the examiner.  The duplicate copy is marked with an X. 
Claim Objections
Claims 20-21 are objected to because of the following informalities:  
Claim 20 has been amended to recite, “forming portion fo one.”  This appears to be a typographical error and should be amended to recite “forming portion of one.”
  Appropriate correction is required.
Response to Arguments
	This is a new ground of objection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 12, 16, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen (Chem. Soc. Rev., 2010, 39, 1747–1763),  Pardee (cell (2016) volume 165, pages 1255-1266)  and Chylinkski ( Nucleic acids research (2014) volume 42, pages 6091-6105).
 The art as exemplified below demonstrates electro chemical biosensor were known in the prior art.  The art demonstrates electrochemical affinity sensors were known in the art for the detection of biomolecules by binding event which converts the electrical response.  The art demonstrates the use of 2 or 3 electrodes for electrochemical detection was known.  The art demonstrates linking of affinity reagents to an electrode was known.    The art as exemplified below demonstrates that RNP include Cas9 type II, active and inactive were known as well as their use in biosensors.  Thus the claims as presented merely provide a combination of known reagents to examine binding or cleavage of Cas9 by a biosensor.
Ronkainen provides a review article on electrochemical biosensors (title, abstract).  Ronkainen teaches, “Electrochemical biosensors, a subclass of chemical sensors, combine the sensitivity, as indicated by low detection limits, of electrochemical transducers with the high specificity of biological recognition processes. These devices contain a biological recognition st column-2nd column).  In 1.1.2 Ronkainen provides a review of affinity sensors with their strong binding of biomolecules including DNA hybridization.  Ronkainen teaches, “Nucleic acids are now becoming of greater importance as the biorecognition agent in sensors since a recent rapid expansion in knowledge of their structure and how to manipulate them.1 DNA affinity probes are typically used in medical diagnostics to detect cancers, viral infections, and genetic diseases.1 Affinity biosensors will be described in more detail in Section 3.” (page 1749, 2nd column end of section 1.1.2. )
Ronkainen teaches, “Electrochemical sensors are part of an electrochemical cell that consists of either three electrodes or two electrodes.” (page 1750, 1st column, 1st paragraph).
Ronkainen teaches commercially available electrochemical sensor in which nucleic acids and attached to an electrode (figure 10).  Ronkainen teaches enzymes attached or linked to a gold electrode (figure 7).  
Ronkainen does not specifically teach use of an RNPP or active or inactive Cas9 protein to examiner activity.
However, Pardee teaches in figure 5 the use of Cas9 to detect single base pair differences in Zika virus by an electronic means.

    PNG
    media_image1.png
    816
    709
    media_image1.png
    Greyscale

Chylinski teaches, “Given their simplicity and potential for easy RNA programming, type II is the best candidate of all CRISPR-Cas systems for exploitation in genetic engineering. It has been shown that the dual-tracrRNA:crRNA can be replaced 
(32,33). The easy conversion of Cas9 into a nickase was utilized to facilitate homology directed repair in mammalian genomes with reduced mutagenic activity and reported increased specificity (42–45). Furthermore, the DNA-binding capacity of a catalytically inactive Cas9 mutant can be exploited to engineer diverse RNA-programmable devices that can be used to mediate transcriptional silencing or activation, or as DNA  modification tools (32,33,46–51). The unprecedented versatility in alternatives of genome engineering and modulation of gene expression makes RNA programmable Cas9 a unique technology in molecular biology. At the time of this writing, systems for eukaryotic gene targeting using type II CRISPR-Cas systems have been developed for human cells (22,42,45,52,53), monkey (54), pig (55), mice (56,57), zebrafish (58), Drosophila (59), yeast (60), plants (61,62) and Caenorhabditis elegans (63), as well as bacteria (64). The successful, rapid application of sequence specific RNA-programmable Cas9 for genome editing in a broad variety of cells and organisms demonstrates the power of the system that upon further refinement could supersede such popular genome engineering tools as zinc finger nucleases and Transcription Activator-Like Effector Nucleases (TALENs) (65,66). Given the high potential of RNA-guided Cas9 as a tool for genome manipulation, the diversity of the type II CRISPR-Cas systems across bacterial genomes is of special interest. We recently demonstrated high variability among Cas9, dual-RNA structure and PAM sequences (22,31). In addition, nd column -6094).
	Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use multiple active or inactive Cas9 type II including guide RNA in multiple biosensor with multiple electrodes which are modculeated conductively upon binding of Cas9 to a nucleic acid.  The artisan would be motivated to examine site specific cleavage, off-site cleave and or other genetic manipulations known to occur via the Cas9 type II system using different guide strands on different electrodes.  The artisan would have a reasonable expectation of success as the artisan is substituting one affinity reagent for another for use in a electrochemical biosensor as taught by   Ronkainen.
	With regards to claims 2, 3, 5, Chylinksi teaches active and inactive Cas9 proteins.
With regards to claims 7, 12 , Ronkainen teaches enzymes attached or linked to a gold electrode (figure 7)..
With regards to claims 9-10, Ronkainen teaches, “Field effect transistors have been adapted to chemical sensors (ChemFETs) by incorporation into an electrochemical cell.37,38 They can also be made into biosensors by coating the sensing surface with a biological agent such as described above for penicillin.39 The light addressable potentiometric sensor (LAPS) st column, top).
With regards to claim 16, Ronkainen teaches detection of voltammetry/amperometry (1.2.1).
Response to Arguments
The response traverses the rejection in view of the amendment of the claims to recite, “wherein conductivity of the substrate surface is modulated upon binding of the target nucleic acid to the gRNA, thereby enabling a detectable current change for sensing the target nucleic acid.”  This argument has been thoroughly reviewed but is not considered persuasive in view of the teachings of Ronkainen and Pardee.
The response continues to argue the combination of Lou with respect to motivation.  This argument is not persuasive as Lou is no longer relied upon.  
Claims 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen (Chem. Soc. Rev., 2010, 39, 1747–1763),  Pardee (cell (2016) volume 165, pages 1255-1266)  and Chylinkski ( Nucleic acids research (2014) volume 42, pages 6091-6105) as applied to claims 1-3, 5-10, 12, 16, 20-24  above, and further in view of Zheng (ACS Applied Materials & interfaces (2015), volume 7, pages 16953-16959).
Ronkainen,  Pardee and Chylinksi teach a biosensor apparatus with 3 electrodes.
Ronkainen,  Pardee and Chylinksi do not specifically teach the use of graphene as a substrate or a linker to graphene.
However, Zhang teaches, “graphene field-effect transistor (G-FET) biosensors
st column).  Zhang teaches, “In conclusion, we have developed a novel FET nanobiosensor based on CVD-grown monolayer graphene transferred to the device by the directional technique and high-affinity PNA− DNA hybridization for ultrasensitive, label-free, and highly specific detection of DNA.”
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the graphene substrate for the gold substrate of Ronkainen,  Pardee and Chylinksi.  The artisan would be motivates as Zhang teaches graphene field-effect transistor (G-FET) biosensors hold particular advantages for detecting nucleic acids, because they do not require fluorescent labels or electrochemical tags and achieve high sensitivity, specificity, and rapid measurement.”  The artisan would have a reasonable expectation of success as the artisan is substituting one electrode from another art accepted electrode with improved characteristics.
Response to Arguments
The rejection is maintained for the reasons of record.
Claims 7, 12 , 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen (Chem. Soc. Rev., 2010, 39, 1747–1763),  Pardee (cell (2016) volume 165, pages 1255-1266) and Chylinkski ( Nucleic acids research (2014) volume 42, pages 6091-6105) as applied to claims 1-3, 5-10, 12, 16, 20-24  above, and further in view of Zhang (Materials Science and Engineering X (2013) volume 13, pages 3851-3857).
Ronkainen,  Pardee and Chylinksi teach a biosensor apparatus with 3 electrodes.

However, Zhang teaches, the nanocomposite of graphene and pyrenebutyric acid (GR–PBA) was prepared through a simple ultrasonication method. The obtained nanocomposite was characterized through scanning electron microscopy (SEM) and UV–vis absorption spectra. Then the prepared nanocomposite of GR–PBA was cast onto a gold electrode surface to act as a DNA immobilization platform. The experimental results showed that the probe DNA could be tightly immobilized on the electrode surface through the covalent coupling with the carboxylic group of PBA molecules, and the electrochemical conductivity of the fabricated biosensor was greatly improved by GR. Through using methylene blue (MB) as a redox-active hybridization indicator, the biosensor exhibited excellent sensitivity for the target DNA, which opens a new way to develop the high performance DNA biosensors.” (page 3852, 1st column, top)  Zhang teaches, “I Electrochemical characterization experiments show that the probe DNA can be effectively immobilized on GR–PBA interface through a covalent condensation reaction. When the electroactive dye of MB was used as the hybridization indicator, the biosensor can electrochemically detect the complementary target sequence in a wide dynamic range from 1.0 × 10−15 to 5.0 × 10−12 M with a low detection limit of 3.8 × 10−16 M, which could be ascribed to the high specific surface area and remarkable electronic conductivity of GR. Also, the proposed biosensor presents good selectivity for discriminating the complementary sequences from the non-complementary sequences.” (page 3856, 2nd column, bottom)
-15 to 3.8 x 10-16.  The artisan would have a reasonable expectation of success as the artisan is substituting one substrate and linker for  another art accepted one substrate and linker.
Response to Arguments
The rejection is maintained for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5, 7, 9-12, 15-16, 20-21, 23-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/912501. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a biosensor with a RNP, guide RNA , a substrate surface that is conductive.  Dependent claims draw the invention to Cas9 as the RNP.  Dependent claims encompass an FET.  

Thus it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the claims the claims of 501 render the instant claims obvious as they encompass at least a species of the instant claims.
Dependent claims are obvious as they are commensurate in scope.  
Response to Arguments
The response traverse the rejection asserting the amendment to the claims has provided more differences.  This argument is not persuasive as the rejection has been amended to address these issues.
Claim 1-3, 5, 7, 9-12, 15-16, 20-21, 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/782795. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a biosensor with a RNP, guide RNA, a substrate surface that is conductive.  Dependent claims draw the invention to Cas9 as the RNP.  Dependent claims encompass an FET.  
The claims of 795 are drawn to an apparatus with a guide RNA. Cas enzyme and field effect biosensing.

Response to Arguments
The response traverse the rejection asserting the amendment to the claims has provided more differences.  This argument is not persuasive as the rejection has been amended to address these issues.

Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634